THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Carla Denise Garrison and Clint Garrison, Petitioners-
   Respondents,

   v.

   Target Corporation, Respondent-Petitioner.

   Appellate Case No. 2020-000523



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal From Anderson County
              R. Keith Kelly, Circuit Court Judge


                   Opinion No. 28080
        Heard May 26, 2021 – Filed January 26, 2022


    AFFIRMED AS MODIFIED IN PART, REVERSED
           IN PART, AND REMANDED


   Joshua Thomas Hawkins and Helena LeeAnn Jedziniak,
   both of Hawkins & Jedziniak, LLC, of Greenville; and
   John B. Howell, III, of Jackson, Tullos & Rogers, PLLC,
   of Hattiesburg, Mississippi, all for Petitioners-
   Respondents.

   Lewis F. Powell, III and George P. Sibley, III, both of
   Hunton Andrews Kurth LLP, of Richmond, Virginia; John
   Carroll Moylan, III, Henry L. Parr, Jr., and Wallace K.
   Lightsey, all of Wyche, P.A., of Columbia; and Knox L.
             Haynsworth, III, of Brown, Massey, Evans, McLeod &
             Haynsworth, LLC, of Greenville, all for Respondent-
             Petitioner.

             Brooks Roberts Fudenberg, of Law Offices of Brooks R.
             Fudenberg, LLC, and C. Steven Moskos, of C. Steven
             Moskos, P.A., both of Charleston, for Amici Curiae Daniel
             O'Shields and Roger W. Whitley.

             William Grayson Lambert, of Burr & Forman, LLP, of
             Columbia, for Amici Curiae Chambers of Commerce and
             Industry Groups.


       CHIEF JUSTICE BEATTY: We granted cross-petitions for a writ of
certiorari to review Garrison v. Target Corporation, 429 S.C. 324, 838 S.E.2d 18
(Ct. App. 2020) and determine whether the court of appeals erred in (1) affirming
the trial court's denial of Target's motion for a judgment notwithstanding the verdict
(JNOV) as to liability based on a theory of constructive notice; (2) holding the
statutory cap on punitive damages pursuant to section 15-32-530 of the South
Carolina Code (Supp. 2020) is an affirmative defense; (3) instructing the trial court
to consider on remand the potential harm caused by Target's conduct in evaluating
the constitutionality of the amount of punitive damages; and (4) refusing to award
interest on punitive damages under Rule 68, SCRCP. We affirm as modified in part,
reverse in part, and remand this matter to the trial court for further proceedings
consistent with this opinion.

                                     I. FACTS
      On the evening of May 21, 2014, Denise Garrison went to Target in Anderson,
South Carolina with her eight-year-old daughter. Upon her arrival at the store,
Denise parked her car in Target's parking lot, and she and her daughter exited the
vehicle. Before entering the store, however, Denise retrieved her coupon book from
her car, placed it on the hood, and proceeded to examine it. Suddenly, holding what
appeared to be a hypodermic needle in her hand, her daughter showed the object to
Denise and asked, "Mommy, what is this?" Denise responded instinctively by
swatting the syringe out of her daughter's hand.
      Immediately, Denise noticed the syringe had punctured the palm of her hand,
as a bead of blood started to form, and she and her daughter rushed into the store's
bathroom where she washed her hands repeatedly, four or five times. Denise and
her daughter both became very upset at what had just occurred, and Denise called
her husband, Clint, to tell him what happened. He told her to notify a Target
employee of the incident so the syringe could be removed from the parking lot.
Denise informed Target's store manager, who apologized for what happened. In
fact, Denise believed the manager assured her that her medical bills would be paid,
testifying that the manager said "bring us the bill." The manager completed a guest
incident report, detailing Denise's description of the incident and listing the cause as
a needle in the parking lot. She also accompanied Denise to the parking lot to
retrieve the syringe, and in her testimony, described it as "dirty and dingy" and that
it looked like it had "some wear on it." Nevertheless, the manager indicated in an
investigation report that she did not see a needle in the syringe.
      The next day, Denise visited the emergency room, where she was treated for
a needle prick/stick. However, the ER nurse told Denise there was nothing further
they could do and referred her to an infectious disease specialist, Dr. Potts. The
doctor prescribed Denise several medications to prevent her from developing HIV
or hepatitis. The medications caused her to feel dizzy, lose her balance, have an
upset stomach, have vivid night terrors, and put her into a "zombie-like state."
Denise also had to undergo blood draws every three months for a year to confirm
she had not been infected with a disease.
       Soon after Denise began taking the medications, she received a phone call
from Target's investigator, who asked if she thought Target was responsible for her
injury. Denise told him she thought they were supposed to take care of the parking
lot and that she just wanted her medical bills and lab work paid. However, despite
Denise's belief that Target would cover her medical costs, Target refused to do so.
Subsequently, Denise filed an action against Target seeking damages for negligence,
including punitive damages. Shortly thereafter, Denise submitted to Target a
$12,000 offer of judgment, which Target did not accept. Denise, along with her
husband, proceeded to file a second action against Target, asserting causes of action
for negligence and loss of consortium. Target moved for summary judgment on all
claims, which the court denied. The case proceeded to a jury trial from September
6-8, 2016, following consolidation of the two actions.

      At trial, Target's store manager testified the store did not have a formal policy
regarding regular cleaning and maintenance of the parking lot but noted that cart
attendants keep a lookout for dangers when they retrieve carts from the parking lot.
She also testified that Target employs a property maintenance technician who walks
the property in the mornings, but he only works until 2:30 p.m. In addition, the
manager explained that after she took possession of the syringe on the night of the
incident, she thought a co-worker had disposed of it but later learned that it was still
at the store. However, the syringe became lost again and was not available at trial.
Nevertheless, the parties were able to show the jury photographs of the syringe.
Because of the loss of the syringe, the trial court gave a jury instruction, without
objection, on the doctrine of spoliation of evidence.
      Target's property maintenance technician testified regarding his "walk the
vibe" inspections of the premises and submitted a two-page log demonstrating
several dates on which he completed this task. However, the log contained
noticeable errors, such as classifying two consecutive dates as being a Monday.
Significantly, he testified that a cleaning truck comes to Target on Thursday
evenings to clean the parking lot but could not recall the name of the company that
Target employs for the service. He also indicated they do not keep any records
confirming that a company cleans Target's premises. Instead, he walks the property
to make sure that large debris has been removed and the sidewalks have been cleared.
He also testified he was not aware of any video evidence capturing the incident or
confirming that the parking lot is regularly cleaned and maintained.
       In addition, Clint Garrison testified that on one occasion, after Denise's injury,
a bolt had come loose from a shopping cart corral and had fallen onto the ground in
the parking lot. On several subsequent occasions, he returned to the same location
and found the bolt was still in the parking lot over four months later. At one point,
he thought the entire corral was in such poor condition that it was about to fall down.
He also testified to finding a spring and rod laying in the grass on the curb near the
area where Denise was injured and that both objects remained there in the parking
lot for at least thirteen days. Further, Clint was questioned about photographs
depicting the syringe and surrounding area from the day of the incident and testified
that he believed the syringe had been on the ground for more than two hours, two
days, or even two weeks. He also noted a piece of twine located near the syringe
was discolored and appeared to have been run over by a vehicle, and a nearby
cigarette butt was weathered, leading him to believe the syringe had also been there
awhile. Upon learning that Target employs a cleaning truck to sweep the parking
lot on Thursday evenings, Clint decided to stay up all night on one particular
Thursday to see if it was true. He arrived at Target at approximately 11:45 p.m. and
stayed until 5:30 a.m. the next morning, but no cleaning truck ever came to clean the
parking lot.1


1
 The evidence the Garrisons presented at trial was admitted without objection. See
Cantrell v. Carruth, 250 S.C. 415, 421, 158 S.E.2d 208, 211 (1967) (noting when
       At the close of the Garrisons' case, both parties moved for a directed verdict,
which the court denied. Other than cross-examining the Garrisons' witnesses, Target
did not put on a case-in-chief. Ultimately, the jury found Target was negligent and
awarded Denise $100,000 in compensatory damages and $4.51 million in punitive
damages. The jury also awarded Clint $3,500 for lost wages and $5,000 for loss of
consortium. Following trial, Target moved for a JNOV as to liability and punitive
damages, requesting in the alternative that a new trial absolute or new trial nisi
remittitur be granted. Target also moved for a reduction of the punitive damages
award to the statutory maximum pursuant to section 15-32-530 of the South Carolina
Code (Supp. 2020). In addition, the Garrisons moved to tax costs and interest against
Target pursuant to Rules 54 and 68, SCRCP.

      Following a hearing on the parties' post-trial motions, the trial court denied
Target's motion for a JNOV as to liability, granted Target's motion for a JNOV as to
punitive damages, denied the Garrisons' motion to tax costs, and granted the
Garrisons' motion for interest. Upon review of the Garrisons' motion for
reconsideration, the trial court granted their motion to tax costs and interest in full,
including the award of eight percent interest under Rule 68, SCRCP, on Denise's
compensatory damages only, since the court had struck the jury's punitive damages
award. Regarding Target's motion for a JNOV as to liability, the trial court held:
      [A]lthough there was no direct evidence as to the exact length of time
      the syringe has been in the parking lot, witnesses testified the syringe
      was "dingy, dirty and gross," and bore a "weathered" look similar to
      other items of trash in the parking lot. That testimony, when viewed in
      the light most favorable to Plaintiffs, leads to the reasonable inference
      that the syringe was in Target's parking lot long enough to impute
      constructive knowledge. Thus, judgment as a matter of law is not
      appropriate on the constructive knowledge issue.
Regarding punitive damages, the trial court determined the evidence did not justify
the jury's award. Nevertheless, the court analyzed the constitutionality of the amount
of punitive damages awarded but failed to consider the potential harm to Denise and
other customers. See Mitchell, Jr. v. Fortis Ins. Co., 385 S.C. 570, 587–88, 686
S.E.2d 176, 185 (2009) (noting "the court should consider the disparity between the



testimony is "received, without objection, it becomes competent and cannot be
disregarded upon a motion for a nonsuit or directed verdict, but its sufficiency must
be left to the jury").
actual or potential harm suffered by the plaintiff and the amount of the punitive
damages award").

       Thereafter, the parties cross-appealed to the court of appeals, which affirmed
in part, reversed in part, and remanded to the trial court. Garrison v. Target Corp.,
429 S.C. 324, 838 S.E.2d 18 (Ct. App. 2020). Specifically, the court held there was
sufficient evidence of constructive notice to allow the jury to resolve the question of
Target's liability. Id. at 343, 838 S.E.2d at 28. The court relied on witness testimony
regarding the "old, dirty, and nasty" and "weathered" appearance of the syringe and
surrounding debris. Id. at 341, 838 S.E.2d at 27. The court also held there was
sufficient evidence to support the jury's award for punitive damages and reinstated
the award but agreed with the trial court that the amount awarded violated due
process. Id. at 349, 355–56, 838 S.E.2d at 31, 34–35. Nonetheless, the court
determined the trial court erred in failing to consider the potential harm to Denise
and other customers in evaluating the constitutionality of the amount of punitive
damages and remanded the case for further analysis and a remittitur. Id. at 354–56,
838 S.E.2d at 34–35.
       Moreover, the court of appeals held the statutory cap on punitive damages
pursuant to section 15-32-530 constituted an affirmative defense that must be pled
or else waived, and because Target failed to plead the cap, the court held its
application was waived in this case. Id. at 373, 838 S.E.2d at 44. Specifically, the
court found the criteria of subsections (B) and (C) of the statute require special
findings that "affect [the] proof at trial," and in order to prevent unfair surprise to the
Garrisons, the court deemed application of the cap waived. Id. at 363–64, 372–73,
838 S.E.2d at 39, 43–44 (quoting James v. Lister, 331 S.C. 277, 284, 500 S.E.2d
198, 202 (Ct. App. 1998)). However, the dissenting opinion opined that nothing in
the statute requires pleading, and the cap does not have any of the characteristics of
an affirmative defense or avoidance because it does not affect liability or require
new matter to be asserted. Id. at 380–81, 838 S.E.2d at 48 (Hill, J., dissenting).
       Lastly, the court of appeals interpreted Rule 68, SCRCP, to hold Denise was
not entitled to interest on the jury's punitive damages award, finding the purpose of
prejudgment interest is to compensate the plaintiff, while the purpose of punitive
damages is to punish the defendant. Id. at 377–79, 838 S.E.2d at 46–47 (majority
opinion) (relying on cases from the Supreme Courts of Alaska and Nevada to
distinguish these purposes). The parties filed cross-petitions for a writ of certiorari
requesting this Court to review the court of appeals' decision, and we granted both
petitions in their entirety.

                           II. STANDARD OF REVIEW
        "When reviewing the trial court's ruling on a motion for a directed verdict or
a JNOV, this Court must apply the same standard as the trial court by viewing the
evidence and all reasonable inferences in the light most favorable to the nonmoving
party." RFT Mgmt. Co. v. Tinsley & Adams L.L.P., 399 S.C. 322, 331–32, 732
S.E.2d 166, 171 (2012). In these cases, "we reverse only when there is no evidence
to support the ruling or when the ruling is governed by an error of law." Austin v.
Stokes-Craven Holding Corp., 387 S.C. 22, 42, 691 S.E.2d 135, 145 (2010). "The
motions should be denied when either the evidence yields more than one inference
or its inference is in doubt." Gadson ex rel. Gadson v. ECO Servs. of S.C., Inc., 374
S.C. 171, 176, 648 S.E.2d 585, 588 (2007). However, "neither the trial court nor the
appellate court has authority to decide credibility issues or to resolve conflicts in the
testimony or evidence." Erickson v. Jones St. Publishers, LLC, 368 S.C. 444, 463,
629 S.E.2d 653, 663 (2006).

       "Determining the proper interpretation of a statute is a question of law, which
this Court reviews de novo." Ferguson Fire & Fabrication, Inc. v. Preferred Fire
Prot., L.L.C., 409 S.C. 331, 339, 762 S.E.2d 561, 565 (2014). Thus, we may
interpret statutes "without any deference to the court below." Brock v. Town of Mt.
Pleasant, 415 S.C. 625, 628, 785 S.E.2d 198, 200 (2016) (quoting CFRE, LLC v.
Greenville Cty. Assessor, 395 S.C. 67, 74, 716 S.E.2d 877, 881 (2011)). Similarly,
"[i]n interpreting the meaning of the South Carolina Rules of Civil Procedure, the
Court applies the same rules of construction used to interpret statutes." S.C. Human
Affairs Comm'n v. Chen, 430 S.C. 509, 519, 846 S.E.2d 861, 866 (2020) (alteration
in original) (quoting Farnsworth v. Davis Heating & Air Conditioning, Inc., 367
S.C. 634, 638, 627 S.E.2d 724, 726 (2006)).
                                 III. DISCUSSION
A.    Constructive Notice

       Target argues the court of appeals erred in affirming the trial court's denial of
its JNOV motion as to liability for Denise's injury because the Garrisons presented
insufficient evidence to prove Target had constructive notice of a dangerous
condition on its premises. Specifically, Target claims there was no evidence
presented to demonstrate how long the syringe had been in the parking lot prior to
Denise's injury such that Target should have discovered and removed it. Instead, in
Target's view, the jury was left to speculate based on the weathered and damaged
condition of the syringe and photographs of other trash and debris located in the area
where the syringe was found. In addition, Target asserts the court of appeals
erroneously relied on witness testimony regarding the appearance of the syringe to
establish the length of time it had been in the parking lot.
       In order for a plaintiff to recover damages for injuries sustained as a result of
a dangerous or defective condition on a storekeeper's premises, "the plaintiff must
show either (1) that the injury was caused by a specific act of the defendant which
created the dangerous condition; or (2) that the defendant had actual or constructive
knowledge of the dangerous condition and failed to remedy it." Wintersteen v. Food
Lion, Inc., 344 S.C. 32, 35, 542 S.E.2d 728, 729 (2001). A storekeeper "will be
charged with constructive notice whenever it appears that the condition has existed
for such length of time prior to the injury that, under existing circumstances, he
should have discovered and remedied it in the exercise of due care[.]" Anderson v.
Winn-Dixie Greenville, Inc., 257 S.C. 75, 77, 184 S.E.2d 77, 77 (1971). However,
"[t]he jury should not be permitted to speculate that [a dangerous condition has
existed] for such a length of time as to infer that [the] defendant was negligent in
failing to detect and remove it." Wimberly v. Winn-Dixie Greenville Inc., 252 S.C.
117, 122, 165 S.E.2d 627, 629 (1969).
       We find there was sufficient evidence to support the trial court's decision. See
Curcio v. Caterpillar, Inc., 355 S.C. 316, 320, 585 S.E.2d 272, 274 (2003) ("In
considering a JNOV, the trial judge is concerned with the existence of evidence, not
its weight."); see also RFT Mgmt. Co., 399 S.C. at 331–32, 732 S.E.2d at 171
("When reviewing the trial court's ruling on a motion for a directed verdict or a
JNOV, this Court must apply the same standard as the trial court by viewing the
evidence and all reasonable inferences in the light most favorable to the nonmoving
party."). Not only did the Garrisons present witness testimony and photographs
regarding the damaged, weathered appearance of the syringe at the time of the
incident, but they also demonstrated Target's troubling lack of cleaning and
inspection procedures resulting in a failure to uphold its duty to keep the parking lot
in a reasonably safe condition for its customers. See Henderson v. St. Francis Cmty.
Hosp., 303 S.C. 177, 180, 399 S.E.2d 767, 768 (1990) ("Although the operator of a
parking lot is not an insurer of the safety of those who use the lot, reasonable care
must be used by the operator to keep the premises used by invitees in a reasonably
safe condition.").
        When questioned about Target's cleaning standards and protocols, the store's
manager and property maintenance technician were often unable to provide any
meaningful information regarding Target's efforts to ensure the parking lot is
regularly cleaned and maintained. For example, they testified there is no specific
cleaning policy in place, and they do not keep any records indicating that
maintenance has been performed. Although Target's store manager explained that
cart attendants inspect for hazards in the parking lot when returning carts to the store,
she testified that they do not do so on any regular or routine basis. Notably, the
witnesses claimed that a third-party cleaning company was hired to sweep the
parking lot on Thursday evenings, but they could not recall the name of the company
Target employed nor was there any invoice or other documentation presented which
confirmed such a company actually performs this service. Based on this evidence,
the jury could reasonably find the syringe had been in the parking lot long enough
for Target to discover and remove it in the exercise of due care.
       We further hold the spoliation of the syringe while in Target's possession
supports the jury's finding of constructive notice. Indeed, the trial court gave a jury
instruction, without objection, on the doctrine of spoliation of evidence. See
Kershaw Cty. Bd. of Educ. v. U.S. Gypsum Co., 302 S.C. 390, 394, 396 S.E.2d 369,
372 (1990) ("[W]hen evidence is lost or destroyed by a party an inference may be
drawn by the jury that the evidence which was lost or destroyed by that party would
have been adverse to that party."). At oral argument, counsel for the Garrisons
provided several examples of actions that could have been taken to derive additional
evidence in support of their constructive notice theory, had the syringe been
available at trial: the discovery of a batch or serial number on the syringe tracing
back to Target or its purchaser who could have been identified and deposed; testing
for fingerprints on the syringe to identify the purchaser or user; and the procurement
of expert testimony, and associated testing of the syringe, to approximate how long
it would have taken for the syringe to acquire its dirty, dingy appearance.
B.    Statutory Cap on Punitive Damages
      Target contends the court of appeals erred in holding it was required to plead
the statutory cap on punitive damages pursuant to section 15-32-530 as an
affirmative defense, and because Target did not do so, application of the damages
cap was waived in this case. We agree.
      Section 15-32-530 provides in relevant part:

      (A) Except as provided in subsections (B) and (C), an award of punitive
          damages may not exceed the greater of three times the amount of
          compensatory damages awarded to each claimant entitled thereto
          or the sum of five hundred thousand dollars.

      (B) The limitation provided in subsection (A) may not be disclosed to
          the jury. If the jury returns a verdict for punitive damages in excess
          of the maximum amount specified in subsection (A), the trial court
          should first determine whether:
      (1) the wrongful conduct proven under this section was
          motivated primarily by unreasonable financial gain
          and determines that the unreasonably dangerous nature
          of the conduct, together with the high likelihood of
          injury resulting from the conduct, was known or
          approved by the managing agent, director, officer, or
          the person responsible for making policy decisions on
          behalf of the defendant; or

      (2) the defendant's actions could subject the defendant to
          conviction of a felony and that act or course of conduct
          is a proximate cause of the plaintiff's damages;
If the trial court determines that either item (1) or (2) apply, then
punitive damages must not exceed the greater of four times the amount
of compensatory damages awarded to each claimant entitled thereto or
the sum of two million dollars and, if necessary, the trial court shall
reduce the award and enter judgment for punitive damages in the
maximum amount allowed by this subsection. If the trial court
determines that neither item (1) or (2) apply, then the award of punitive
damages shall be subject to the maximum amount provided by
subsection (A) and the trial court shall reduce the award and enter
judgment for punitive damages in the maximum amount allowed by
subsection (A).

(C) However, when the trial court determines one of the following
    apply, there shall be no cap on punitive damages:

      (1) at the time of injury the defendant had an intent to harm
          and determines that the defendant's conduct did in fact
          harm the claimant; or

      (2) the defendant has pled guilty to or been convicted of a
          felony arising out of the same act or course of conduct
          complained of by the plaintiff and that act or course of
          conduct is a proximate cause of the plaintiff's damages;
          or

      (3) the defendant acted or failed to act while under the
          influence of alcohol, drugs, other than lawfully
                 prescribed drugs administered in accordance with a
                 prescription, or any intentionally consumed glue,
                 aerosol, or other toxic vapor to the degree that the
                 defendant's judgment is substantially impaired.

S.C. Code Ann. § 15-32-530(A)–(C) (Supp. 2020). We find the language of
subsection (A) unambiguously reveals the legislature's intent to require trial courts
to reduce punitive damages awards in excess of "the greater of three times the
amount of compensatory damages . . . or the sum of five hundred thousand dollars,"
unless exempt under subsection (B) or (C). Id. § 15-32-530(A); see Media Gen.
Commc'ns, Inc. v. S.C. Dep't of Revenue, 388 S.C. 138, 148, 694 S.E.2d 525, 530
(2010) ("Where the statute's language is plain and unambiguous, and conveys a clear
and definite meaning, the rules of statutory interpretation are not needed and the
court has no right to impose another meaning." (quoting Hodges v. Rainey, 341 S.C.
79, 85, 533 S.E.2d 578, 581 (2000))); Ventures S.C., LLC v. S.C. Dep't of Revenue,
378 S.C. 5, 8–9, 661 S.E.2d 339, 341 (2008) ("The statute's language is considered
the best evidence of legislative intent.").
       Subsection (A) begins by stating "[e]xcept as provided in subsections (B) and
(C)," indicating that the statute applies to all cases not specifically excluded by those
subsections. S.C. Code Ann. § 15-32-530(A); see Hodges, 341 S.C. at 87, 533
S.E.2d at 582 ("The enumeration of exclusions from the operation of a statute
indicates that the statute should apply to all cases not specifically excluded."
(quoting Norman J. Singer, Sutherland Statutory Construction § 47.23, at 227 (5th
ed. 1992))). In addition, subsection (A) further provides "an award of punitive
damages may not exceed" a particular sum of money, and the legislature's use of the
phrase "may not" is generally construed as mandatory. S.C. Code Ann. § 15-32-
530(A) (emphasis added); see 82 C.J.S. Statutes § 494, at 648 (2009) ("Negative or
prohibitory words used in statutory provisions generally are construed as mandatory
. . . ."). Moreover, the paragraph at the end of subsection (B) reiterates the
legislature's mandatory directive for trial courts to limit punitive damages awards to
the amount outlined in subsection (A) if it finds that items (1) and (2) are not
applicable. See S.C. Code Ann. § 15-32-530(B) (stating "the trial court shall reduce
the award and enter judgment for punitive damages in the maximum amount allowed
by subsection (A)" (emphasis added)); Wigfall v. Tideland Utils., Inc., 354 S.C. 100,
111, 580 S.E.2d 100, 105 (2003) ("The term 'shall' in a statute means that the action
is mandatory."). In fact, the only circumstance in which the legislature allows no
cap on punitive damages is when the trial court determines that subsection (C)
applies. See S.C. Code Ann. § 15-32-530(C) (providing three situations in which
"there shall be no cap on punitive damages").
       We further find the statutory cap on punitive damages is neither an affirmative
defense nor an avoidance because it does not affect liability or require new matter to
be asserted but instead limits the amount of damages a plaintiff can recover. See
O'Neal v. Carolina Farm Supply of Johnston, Inc., 279 S.C. 490, 494, 309 S.E.2d
776, 779 (Ct. App. 1983) ("An affirmative defense conditionally admits the
allegations of the complaint, but asserts new matter to bar the action."); Avoidance,
Black's Law Dictionary 136 (6th ed. 1990) (defining "avoidance" as "the allegation
or statement of new matter, in opposition to a former pleading, which, admitting the
facts alleged in such former pleading, shows cause why they should not have their
ordinary legal effect"); see e.g., Parker v. Spartanburg Sanitary Sewer Dist., 362
S.C. 276, 281, 607 S.E.2d 711, 714 (Ct. App. 2005) (noting the statutory damages
cap under the Tort Claims Act "limits the amount of damages recoverable for any
claim").

        We are not persuaded by the court of appeals' reference to opinions from other
jurisdictions in support of its holding that the statutory cap on punitive damages falls
within the residuary clause of Rule 8(c), SCRCP. Indeed, the cap lacks a common
characteristic of the enumerated affirmative defenses—barring liability for the cause
of action—and the inquiry required to be conducted by the trial court in subsections
(B) and (C) of the statute does not affect the proof at trial. But see James v. Lister,
331 S.C. 277, 283, 500 S.E.2d 198, 201 (Ct. App. 1998) (recognizing a "requirement
of pleading matters which may prejudice the opposing party by introducing issues
which may affect the proof at trial"). Unlike the additional procedural requirements
at issue in James—a special finding of gross negligence by the jury and joinder of
additional parties—which fundamentally affected both the parties and the proof at
trial, no such requirements are involved here. Id. at 282, 500 S.E.2d at 201. Instead,
the statute requires the trial court to determine whether subsections (B) and (C) are
applicable and does not create any issue for the jury to resolve. See S.C. Code Ann.
§ 15-32-530(B)–(C) (Supp. 2020) (requiring the trial court to determine whether an
exception to the statutory cap applies); id. § 15-32-530(B) (providing the statutory
cap on punitive damages may not be disclosed to the jury); cf. Broome v. Watts, 319
S.C. 337, 342, 461 S.E.2d 46, 49 (1995) (holding the statutory right to setoff was not
an affirmative defense falling within the residuary clause of Rule 8(c), SCRCP,
because setoff was required by statute and was not an issue for the jury).

       Moreover, affirmative defenses generally shift the burden of proof to the
defendant, and we do not believe the legislature intended for section 15-32-530 to
shift the burden to Target to prove the applicability of the statutory cap on punitive
damages in this case. See Pike v. S.C. Dep't of Transp., 343 S.C. 224, 231, 540
S.E.2d 87, 91 (2000) (acknowledging "the well-established rule that the party
pleading an affirmative defense 'has the burden of proving it'" (quoting Hoffman v.
Greenville Cty., 242 S.C. 34, 39, 129 S.E.2d 757, 760 (1963))). The plain language
of the statute does not impose a burden on the defendant to prove the cap applies.
Rather, the legislature only directs trial courts to determine which level of the cap
must be applied in a particular case. Therefore, we hold the statutory cap on punitive
damages pursuant to section 15-32-530 must be applied by the trial court where the
jury has rendered a verdict for punitive damages exceeding the amount outlined in
subsection (A), and in such cases, the trial court is required to conduct the inquiry
set forth in subsections (B) and (C), as applicable. Accordingly, we remand this case
to the trial court to determine whether the Garrisons' punitive damages award must
be reduced.2

C.    Consideration of Potential Harm in Reviewing the Constitutionality of a
      Punitive Damages Award
       Target claims the court of appeals erred in instructing the trial court to
consider on remand Denise's potential harm under Mitchell, Jr. v. Fortis Insurance
Company, 385 S.C. 570, 686 S.E.2d 176 (2009) because the Garrisons presented no
evidence supporting any potential harm and instead relied solely on the harm Denise
could have suffered had she in fact become infected with a disease. Unlike the
plaintiff in Mitchell, who presented testimony from a medical expert regarding his
potential harm had he not been treated and the minimum expected costs it would
take to care for him throughout his life, Target argues the Garrisons did not present
any similar testimony, and as a result, the trial court properly refused to consider
potential harm in evaluating the constitutionality of their punitive damages award.
See id. at 581–82, 686 S.E.2d at 182. We disagree.


2
  The Garrisons argue that if the statutory cap on punitive damages must be applied,
they are entitled to a reduction of the award to two million dollars pursuant to
subsection 15-32-530(B)(1) because Target's conduct was "motivated primarily by
unreasonable financial gain" and "was known or approved by . . . the person
responsible for making policy decisions on behalf of the defendant." S.C. Code Ann.
§ 15-32-530(B)(1) (Supp. 2020). Indeed, the Garrisons arguably presented evidence
to support this claim during direct examination of Target's property maintenance
technician when they questioned him regarding Target's practice of letting
employees leave work early to save payroll following a change in CEO in 2008.
Consequently, there is evidence in the record the trial court may consider on remand
to determine whether the Garrisons qualify for this reduction. We, however, express
no opinion as to the merits of this argument.
       In Mitchell, we noted that in analyzing the constitutionality of punitive
damages awards under Gamble v. Stephenson, 305 S.C. 104, 111–12, 406 S.E.2d
350, 354 (1991) and BMW of North America v. Gore, 517 U.S. 559, 574–75 (1996),
"the court should consider the disparity between the actual or potential harm suffered
by the plaintiff and the amount of the punitive damages award." Id. at 587–88, 686
S.E.2d at 185. In reversing the trial court, the court of appeals in this case relied on
the United States Supreme Court's decision in TXO Production Corporation v.
Alliance Resources Corporation, 509 U.S. 443, 460 (1993), which noted, "[i]t is
appropriate to consider the magnitude of the potential harm that the defendant's
conduct would have caused to its intended victim if the wrongful plan had
succeeded, as well as the possible harm to other victims that might have resulted if
similar future behavior were not deterred." (emphasis in original). In reaching this
conclusion, the TXO Court reviewed its holding in Pacific Mutual Life Insurance
Company v. Haslip, 499 U.S. 1 (1991), which expressly addressed the standard for
evaluating the potential harm component of punitive damages. Specifically, the
Court stated:

      In [Haslip] we endorsed the standards that the Alabama Supreme Court
      had previously announced, one of which was "whether there is a
      reasonable relationship between the punitive damages award and the
      harm likely to result from the defendant’s conduct as well as the harm
      that actually has occurred[.]"

TXO, 509 U.S. at 460 (emphasis added by the TXO Court (quoting Haslip, 499 U.S.
at 21)).

       Although Denise did not ultimately contract a disease from the syringe, the
trial court erred in failing to consider any potential harm in the ratio calculation,
including the harm likely to result to other customers due to Target's failure to
maintain the parking lot in a reasonably safe condition. Accordingly, we remand the
case to the trial court to conduct a thorough review of the constitutionality of the
amount of the jury's punitive damages award, which includes consideration of
potential harm.
D.    Award of Interest on Punitive Damages Under Rule 68, SCRCP

       Denise Garrison argues the court of appeals erred in holding she is not entitled
to eight percent interest on the entirety of her damages, including punitive damages,
because both Rule 68, SCRCP, and section 15-35-400 (Supp. 2020), which govern
the award of interest in the offer of judgment context, specifically state the plaintiff
is entitled to eight percent interest "on the amount of the verdict or award" from the
date of the offer to the entry of judgment. We agree.

      Rule 68(b), SCRCP, provides in relevant part:
      If an offer of judgment is not accepted and the offeror obtains a verdict
      or determination at least as favorable as the rejected offer, the offeror
      shall recover from the offeree: . . . (2) if the offeror is a plaintiff, eight
      percent interest computed on the amount of the verdict or award from
      the date of the offer to the entry of judgment . . . .
Similarly, section 15-35-400(B) states:

      If an offer of judgment is not accepted and the offeror obtains a verdict
      or determination at least as favorable as the rejected offer, the offeror
      shall be allowed to recover from the offeree: . . . (2) if the offeror is a
      plaintiff, eight percent interest computed on the amount of the verdict
      or award from the date of the offer . . . .
S.C. Code Ann. § 15-35-400(B) (Supp. 2020). We find the language of both the rule
and the statute clearly and unambiguously provides that Denise is entitled to eight
percent interest on the entire amount of the verdict, including punitive damages. See
Sonoco Prods. Co. v. S.C. Dep't of Revenue, 378 S.C. 385, 391, 662 S.E.2d 599, 602
(2008) ("The court should give words their plain and ordinary meaning, without
resort to subtle or forced construction to limit or expand the statute's operation.").
Indeed, we do not perceive any restriction in the rule or statute which prohibits the
award of interest on punitive damages, and we refuse to impose such limitation here.
See Hodges v. Rainey, 341 S.C. 79, 87, 533 S.E.2d 578, 582 (2000) ("When the
language of a statute is clear and explicit, a court cannot rewrite the statute and inject
matters into it which are not in the legislature's language, and there is no need to
resort to statutory interpretation or legislative intent to determine its meaning."); id.
at 85, 533 S.E.2d at 581 ("Under the plain meaning rule, it is not the court's place to
change the meaning of a clear and unambiguous statute.").
      We are not an outlier in reaching this conclusion. The court of appeals
acknowledged that Connecticut also permits the award of interest on punitive
damages in the offer of judgment context. See Kregos v. Stone, 872 A.2d 901, 906
(Conn. App. Ct. 2005) (holding the lower court "properly interpreted the word
'recovered' [in Connecticut's offer of judgment statute] to include the entire verdict,
both punitive and compensatory damages"). Like Connecticut, we have both a
prejudgment interest statute and a separate statute awarding interest in the offer of
judgment context. See Boulevard Assocs. v. Sovereign Hotels, Inc., 861 F.Supp.
1132, 1141 (D. Conn. 1994) (distinguishing between section 37-3a, Connecticut's
prejudgment interest statute, and section 52-192a(b), its offer of judgment interest
statute). Compare S.C. Code Ann. § 34-31-20(A) (2020) ("In all cases of accounts
stated and in all cases wherein any sum or sums of money shall be ascertained and,
being due, shall draw interest according to law, the legal interest shall be at the rate
of eight and three-fourths percent per annum."), with S.C. Code Ann. § 15-35-400(B)
(Supp. 2020) (providing that when a plaintiff's offer of judgment is not accepted and
she obtains a verdict or determination at least as favorable as her offer, she is entitled
to receive eight percent interest on the amount of the verdict or award from the date
of the offer). In Boulevard Associates, the United States District Court for the
District of Connecticut recognized that the award of interest under an offer of
judgment statute serves the purpose "of promoting 'fair and reasonable compromise
of litigation without trial.'" 861 F.Supp. at 1141 (quoting Crowther v. Gerber
Garment Tech., Inc., 513 A.2d 144, 151 (Conn. App. Ct. 1986)); see also
Majorowicz v. Allied Mut. Ins. Co., 569 N.W.2d 472, 481 (Wis. Ct. App. 1997) ("The
objective of [Wisconsin's offer of settlement interest statute] is to encourage pretrial
settlement and avoid delays.").
       Here, however, the court of appeals relied on two cases from the Supreme
Courts of Alaska and Nevada to hold the purpose of prejudgment interest is to
compensate the plaintiff, while the purpose of punitive damages is to punish the
defendant. See Haskins v. Shelden, 558 P.2d 487, 494 (Alaska 1976) ("Prejudgment
interest is in the nature of compensation for use by defendant of money to which
plaintiff is entitled from the time the cause of action accrues until the time of
judgment. It is not meant to be an additional penalty."); Ramada Inns, Inc. v. Sharp,
711 P.2d 1, 2 (Nev. 1985) ("Prejudgment interest is viewed as compensation for use
by defendant of money to which plaintiff is entitled from the time the cause of action
accrues until the time of judgment; it is not designed as a penalty."). We find those
cases are distinguishable because they considered prejudgment interest rather than
interest awarded in the offer of judgment context. Therefore, we hold Denise is
entitled to eight percent interest on the entirety of her damages award, including
punitive damages, pursuant to Rule 68, SCRCP.

                                 IV. CONCLUSION

       Based on the foregoing, we hold there was sufficient evidence upon which the
jury could reasonably find that Target had constructive notice of the syringe in its
parking lot and failed to discover and remove it in the exercise of due care. In
addition, we hold the statutory cap on punitive damages pursuant to section 15-32-
530 is not required to be pled by the defendant as an affirmative defense in order to
apply in a particular case. Instead, the cap must be applied by the trial court where
the jury has rendered a verdict for punitive damages exceeding the amount outlined
in subsection (A), and in such cases, the trial court is required to conduct the inquiry
set forth in subsections (B) and (C), as applicable. 3 We further hold the court of
appeals properly instructed the trial court to consider on remand the potential harm
caused by Target's conduct in evaluating the constitutionality of the amount of the
Garrisons' punitive damages award. Lastly, we hold Denise is entitled to eight
percent interest on the entirety of her damages award, including punitive damages,
pursuant to Rule 68, SCRCP. Accordingly, we affirm as modified in part, reverse
in part, and remand this matter to the trial court.

      On remand, because the jury's $4.51 million punitive damages award exceeds
the amount provided in subsection 15-32-530(A), the trial court shall determine
whether the award must be reduced by conducting the inquiry set forth in subsections
(B) and (C) of the statute, as applicable. The trial court shall also consider potential
harm in evaluating the constitutionality of the amount of the punitive damages



3
  The Garrisons also challenge the constitutionality of the statutory cap on punitive
damages pursuant to section 15-32-530. However, we find this issue is not preserved
for our review. Notably, the Garrisons failed to raise the issue to the court of appeals
in their petition for rehearing. See Rule 242(d)(2), SCACR ("Only those questions
raised in the Court of Appeals and in the petition for rehearing shall be included in
the petition for writ of certiorari as a question presented to the Supreme Court."). In
addition, it appears the Garrisons first raised the issue to the trial court in their
response to Target's motion for a JNOV, and the trial court did not address the issue
in its order because it granted Target's motion, striking the jury's punitive damages
award in its entirety. Subsequently, the Garrisons filed an expedited motion for
reconsideration but did not request the trial court to make a ruling on the issue. See
Foster v. Foster, 393 S.C. 95, 99, 711 S.E.2d 878, 880 (2011) ("In order to preserve
an issue for appellate review, a party must both raise that issue to the trial court and
obtain a ruling."); I'On, L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 422, 526
S.E.2d 716, 724 (2000) ("If the losing party has raised an issue in the lower court,
but the court fails to rule upon it, the party must file a motion to alter or amend the
judgment in order to preserve the issue for appellate review."). For these reasons,
we find the issue is unpreserved. Regardless, we decline to address constitutional
issues where it is unnecessary to the resolution of the case. See In re McCracken,
346 S.C. 87, 92, 551 S.E.2d 235, 238 (2001) ("[I]t is this Court's firm policy to
decline to rule on constitutional issues unless such a ruling is required.").
award. Finally, the trial court shall award eight percent interest on the entirety of
Denise's damages award, including punitive damages.

   AFFIRMED AS MODIFIED IN PART, REVERSED IN PART, AND
REMANDED.

      KITTREDGE, HEARN, FEW and JAMES, JJ., concur.